DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 07/08/2020. This application claims a foreign priority of JP 2020-050657 filed on 03/23/2020.
 Claims 1-18 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant is suggested to include information of the figure 13 with associated text of the specification (e.g., the disclosure tendency, user relationship levels related to the specific personal information, etc.) to the claims to improve the application for providing a better condition for an allowance. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claim 1 recites “… determine propriety of personal information included in the message from the first user to the second user …”, however, it is not clear how the determining function performs from the first user to the second user – note: determining is not a process like sending/receiving, which can use with “… from … to …” term.
Claims 2-18 depend from the claim 1, and are analyzed and rejected accordingly.

Claim 4 recites “… substituting the personal information with another information”, however, it is not clear whether the personal information is substituted with the same type of the personal information or not (e.g., a home phone number with a cell phone number, etc.).
Claim 5 recites “… information, obtained through superordinate conceptualization … as the other information”, however, it is not clear (1) how to obtain the information through the process of a superior order on category of an abstract idea (e.g., the superordinate conceptualization process) (e.g., omitting necessary steps/components which cause the claim unclear); (2) “the other information” has an antecedent basis issue.
Claims 6 and 7 recite “… processing of inquiring the first user 
Claims 8 and 9 recite “… determine that the usage of the personal information … is appropriate in a case where … relationship satisfies a decided criterion, and change the criterion based on a history of determining the propriety of … by the first user (or a plurality of users) …”, however, it is not clear (1) whether the determination whether appropriate or not is performed on the already used the personal information or not; (2) whether changing the criterion is performed after the relation is satisfied or not; (3) whether determining the propriety is performed by the first user (or a plurality of users) or not.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims recite the limitation of determining user relationship and personal information propriety, and performing a process, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a processor of an apparatus. That is, other than reciting “by the processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining and processing” in the context of these claims encompasses the user manually 
This judicial exception is not integrated into a practical application because the claim only recites additional element – using the processor for processing (e.g., deleting or substituting, usage of) information, inquiring the user, using a criterion with a history, etc. The system in claimed steps (e.g., determining and processing information using criterion, etc.) is recited at a high-level of generality
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processing apparatus to perform determining and processing information steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ribaudo et al. (US 8,150,416 B2).

As per claim 1, Ribaudo teaches an information processing apparatus comprising: a processor [see fig. 1 and col. 7, lines 17-67 of Ribaudo] configured to
determine a relationship between a first user and a second user who exchange a message [figs. 1, 2; col. 2, lines 2-6; col. 8, lines 23-27; col. 11, lines 41-52 of Ribaudo teaches to determine a relationship (e.g., the match) between a first user and a second user who exchange a message (e.g., the profile or information with number of matched users messaged)],
determine propriety of personal information included in the message from the first user to the second user based on the determined relationship [col. 9, lines 20-56; col. 11, lines 13-40; col. 51, lines 20-27 of Ribaudo teaches to determine propriety of personal information (e.g., masking or using identifier) included in the message from the first user to the second user (e.g., the profile or information with number of matched users messaged) based on the determined relationship (e.g., the match)], and
perform processing related to the personal information based on the determined propriety [col. 2, lines 7-9; col. 8, lines 23-67; col. 9, lines 20-30 of Ribaudo teaches perform processing (e.g., transmitting match data) related to the personal information (e.g., the information used in matching process) based on the determined propriety (e.g., whether to use masking or identifier)].

As per claim 2
Ribaudo further teaches wherein the processing is processing of prohibiting transmission information [col. 9, lines 9-19; col. 21, lines 15-20 of Ribaudo teaches processing of prohibiting (e.g., blocking or invisible) transmission information].

As per claim 3, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches processing of transmitting the message after deleting the personal information [col. 9, lines 20-67; col. 51, lines 4-10 of Ribaudo teaches processing of transmitting the message after deleting the personal information (e.g., completely anonymous by preventing certain personal information)].

As per claim 4, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches processing of substituting the personal information with another information [col. 2, lines 7-9; col. 8, lines 23-67; col. 9, lines 20-30 of Ribaudo teaches processing of substituting the personal information (e.g., the true identity of the user or information represented by the client ID, field ID or match IDs) with another information (e.g., the client ID or match ID)].

As per claim 5
Ribaudo further teaches wherein the processing substitutes the personal information with information, obtained through superordinate conceptualization performed on the personal information, as the other information [col. 9, lines 20-56 of Ribaudo teaches wherein the processing substitutes the personal information with information, obtained through superordinate conceptualization (e.g., a process for the abstract specific data) performed on the personal information (e.g., the information used in matching process), as the other information(e.g., the field ID, client ID or match ID)].

As per claim 6, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches processing of inquiring the first user as to whether or not to transmit the personal information [col. 9, lines 9-23; col. 51, lines 4-19 of Ribaudo teaches processing of inquiring the first user (e.g., using the user’s preference settings) as to whether or not to transmit the personal information (e.g., the information used in matching process)].

As per claim 7, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches processing of inquiring the first user about propriety of usage information [col. 9, lines 9-56; col. 11, lines 13-40; col. 47, lines 2-15, 50-54 of Ribaudo teaches processing of inquiring the first user (e.g., receiving the usage information from a user of the mobile device) about propriety of usage information].

As per claim 8, Ribaudo teaches the information processing apparatus according to claim 7. 
Ribaudo further teaches to determine that the usage of the personal information included in the message is appropriate in a case where the determined relationship satisfies a decided criterion, and change the criterion based on a history of determining the propriety of the usage of the personal information by the first user [col. 6, lines 43-56; col. 13, lines 6-18, 31-39; col. 32, lines 61-65 of Ribaudo teaches to determine that the usage of the personal information included in the message (e.g., the profile or information with number of matched users messaged) is appropriate in a case where the determined relationship satisfies a decided criterion (e.g., the criteria for the profile), and change the criterion based on a history (e.g., the previous match) of determining the propriety of the usage of the personal information (e.g., the information used in matching process) by the first user – see also rejections to the claim 7]. 

As per claim 9, Ribaudo teaches the information processing apparatus according to claim 7. 
Ribaudo further teaches to determine that the usage of the personal information included in the message is appropriate in a case where the determined relationship satisfies a decided criterion, and change the criterion based on a history of determining the propriety of the usage by a plurality of users including the first user [col. 6, lines 43-56; col. 13, lines 6-18, 31-39; col. 16, 

As per claim 10, Ribaudo teaches the information processing apparatus according to claim 1. 
Ribaudo further teaches to determine the relationship based on the exchange of the message between the first user and the second user [figs. 1, 2; col. 2, lines 2-6; col. 8, lines 23-27; col. 11, lines 41-52 of Ribaudo teaches to determine the relationship (e.g., the match) based on the exchange of the message (e.g., the usage information, the profile or information with number of matched users messaged) between the first user and the second user – see also rejections to the claim 1].

Claims 11-18 are apparatus claims that correspond to the apparatus claim 10, and are analyzed and rejected accordingly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495